DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20200104987 A) in view of Stuart et al (US 9729755 B2).
Nakano discloses an inspection device that includes an image reader that generates a scan image, an inspector that inspects an inspection target image formed on a recording medium by comparing a scan image with a reference image, a storage that stores the reference image, and a processor that stores into the storage the reference image generated as the scan image by reading with the image reader an image formed on a recording medium by the image former on a basis of a second print job for generating the reference image, determines whether the reference image stored in the storage satisfies a predetermined condition when a data amount of the reference image stored in the storage becomes equal to or larger than a predetermined amount, and deletes the reference image determined to satisfy the predetermined condition from the storage (abstract).
Stuart et al disclose automated image defect correction by receiving input image data representative of a scanned document, analyzing the received input image data so as to detect at least one defect on the scanned document, generating and displaying on a display, in response to an output of the analyzing indicating at least one defect is detected, a representation of the scanned document represented by the received image data inclusive of the at least one detected defect, generating and displaying on the display at least one of a graphical icon or a textual indicator in proximity to the at least one detected defect on the displayed document representation of the scanned image data for designating and identifying the at least one detected defect, displaying, on a user interface, a plurality of correction options in association with the representation of the scanned document corresponding to the at least one detected defect, receiving correction data representative of a selection of a correction option corresponding to correction of the at least one detected defect via the display, and correcting the at least one detected defect on the scanned document of the input image data in accordance with the received correction data (abstract, claim 1).

Referring to claim 1:
Nakano discloses an inspection device comprising controller 10 (a CPU) configured to inspect at least one of a plurality of pieces of read image data, the plurality of pieces of read image data being obtained by reading image-formed matters obtained by forming original image data on a plurality of recording media, and then store (register) the read image data determined to be normal (correct) as reference image data used for inspecting the image-formed matter (see par. 39-40).
Stuart et al disclose an inspection device comprising a processor 104/1002 configured to display at least one of a plurality of pieces of read image data on a display unit 108/1018 in a state where a defective portion is recognizable, and set reception of a correction instruction of the defective portion to be enabled, the plurality of pieces of read image data being obtained by reading image-formed matters obtained by forming original image data on a plurality of recording media, and correct read image data that does not satisfy a predetermined criterion (see col. 5, line 5 to col. 6, line 6, col. 9, line 34 to col. 10, line 14, and col. 10, line 40 to col. 12, line 42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inspection device in Nakano, in view of the image defect correction taught by Stuart et al, to have further configured the processor 10 to display at least one of a plurality of pieces of read image data on operation display unit 50 / setting screen 503 (par. 34, 55-56) in a state where a defective portion is recognizable, and set reception of a correction instruction of the defective portion to be enabled, the plurality of pieces of read image data being obtained by reading image-formed matters obtained by forming original image data on a plurality of recording media, and correct read image data that does not satisfy a predetermined criterion, and then register the corrected read image data as reference image data used for inspecting the image-formed matter. Such a modification would have provided improved feedback and control to the user, i.e., using a visual display, and eliminating the need for the user having to review a hard copy, return to the user's computer to view the document, or separately inputting instructions for image correction or registration, thereby improving user productivity (see col. 1-2 in Stuart).
Referring to claim 19:
This claim is directed to an image forming apparatus the incorporates the inspection device as set forth in claim 1 and adds a forming unit that forms original image data on a plurality of recording media and a reading unit that reads a plurality of image-formed matters obtained by formation of the forming unit. Nakano discloses an image forming unit 30 / 101 and a reading unit 60 / 102 that functions as claimed in the combination (par. 19-20, 35-36, 39-40. Stuart et al also discloses an image forming unit 1022 & 1030 and a reading unit 110 / 1024 & 1032 that functions as claimed in the combination (col. 5, lines 17-22 and col. 13, lines 5-22).
Referring to claim 20:
This is the product claim corresponding to the functions of the device (apparatus) claim as set forth in claim 1 being performed by a computer when executing an inspection program stored on the product (i.e., a non-transitory computer readable medium). Since Nakano (par. 94 / claims 14-25) and Stuart et al (col. 4, lines 14-56 / claim 10) disclose a non-transitory computer readable medium storing a program that when executed cause the computer (an apparatus or device) to perform the functions as discussed above with reference to claim1, this claim is rejected for that same reasons as presented above with respect to claim 1.  

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claims 2-18, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, performing a first inspection using the original image data as first reference image data and collating the first reference image data with at least one of the plurality of pieces of read image data obtained from the first reference image data.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should submitted.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2017-223448 A on pages 1-2 of the specification.




Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure. 
Tashiro (US 20220094796 A1) discloses an inspection device that includes a processor configured to perform a first inspection of using original image data as first reference image data and collating the first reference image data with at least one of plural pieces of read image data obtained by reading image-formed matters obtained by forming the first reference image data on plural recording media, and register read image data satisfying a predetermined criterion among the plural pieces of read image data as a result of the first inspection, as second reference image data for a second inspection different from the first inspection (see abstract). This published application was filed a day before the instant application by the same inventor and assignee.
	Tashiro (US 20220094811 A1) discloses an inspection device that includes a processor configured to use original image data as correct image data, and in a case where a first inspection of determining quality of read image data as an inspection target is performed using the correct image data, the read image data being obtained by reading an image-formed matter obtained by forming the original image data on a recording medium, perform a second inspection on a contour portion included in the read image data as the inspection target, the second inspection using read image data obtained based on the original image data, as the correct image data (see abstract). This published application was filed a day before the instant application by the same inventor and assignee.
	Tashiro (US 20220092371 A1) discloses an inspection device that includes a processor configured to use, as correct image data, read image data obtained by reading an image-formed matter obtained by forming original image data on a recording medium, and, in a case where a first inspection of determining quality of read image data as an inspection target is performed using the correct image data, the read image data being obtained by reading a new image-formed matter, perform a second inspection on a blank portion or a solid portion included in the read image data as the inspection target, the second inspection using the original image data as the correct image data (see abstract). This published application was filed a day before the instant application by the same inventor and assignee.
	Nakano (US 20220005176 A1) discloses an inspection device that includes an image reader that generates a scan image, an inspector that inspects an inspection target image formed on a recording medium by comparing a scan image with a reference image, a storage that stores the reference image, and a processor that stores into the storage the reference image generated as the scan image by reading with the image reader an image formed on a recording medium by the image former on a basis of a second print job for generating the reference image, determines whether the reference image stored in the storage satisfies a predetermined condition when a data amount of the reference image stored in the storage becomes equal to or larger than a predetermined amount, and deletes the reference image determined to satisfy the predetermined condition from the storage. 
Kitai (US 9317914 B2) discloses acquiring a read image by reading an formed image, generating a reference image based on print data, the print data being a generation source of the formed image, inspecting the read image, based on threshold information including one or more types of thresholds and a difference image indicating a difference between the read image and the reference image, to specify a defect portion on the read image, generating threshold adjustment screen information including a threshold image indicating each value of the one or more types of thresholds constituting the threshold information and an inspection result image indicating an inspection result of a partial read image of the defect portion on the read image, reinspecting the partial read image, when at least one value of the one or more types of thresholds is adjusted, based on the adjusted threshold information and a partial difference image indicating a difference between a partial read image of the defect portion on the read image and a partial reference image of a portion corresponding to the defect portion on the reference image, generating threshold adjustment result screen information including a threshold image indicating each value of the one or more types of thresholds constituting the adjusted threshold information and a reinspection result image indicating a reinspection result of the partial read image using the adjusted threshold information, and changing or setting (registering) the threshold information to adjusted threshold information based on a threshold information change input. See summary and discussion of Figs. 17-21.
Nakamura et al (US 20040027618 A1) disclose detection of image defects from image data obtained by reading photoelectrically an original, image defect candidates of an image to be reproduced by the image data which are due to damage of the original and foreign matter sticking to the original, or foreign matter sticking to a reading system for reading the original, or foreign matter sticking to an image pick-up system for shooting a subject, and removal of the image defect candidates in accordance with a density at which the image defect candidates are present, such that the image defect candidates present in a place where the density exceeds a predetermined state are removed and the image defect candidates which are not removed are regarded as image defects of the image to be reproduced by the image data. See abstract.

	Ito (JP 2017-223448 A) discloses a way to easily register an image required for stable separation of a non-defective product and a defective product. A display control unit displays an image acquired by an image pickup unit as a live image on a display unit on a first registration screen for registering one of a non-defective image and a background image. The display unit displays registration guidance information for guiding the acquisition and registration of the acquired image. After receiving an instruction for registering another image, another image acquired by the image pickup unit is displayed on the display unit as a live image on a second registration screen for registering the other image. The display unit displays second registration guidance information for guiding the acquisition and registration of the other acquired image. See abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/Scott A Rogers/
Primary Examiner, Art Unit 2672
30 July 2022